Name: 2003/151/EC: Commission Decision of 3 March 2003 amending Decision 92/452/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community as regards Canada and the United States of America (Text with EEA relevance) (notified under document number C(2003) 658)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  means of agricultural production;  natural and applied sciences;  health;  America;  agricultural policy;  cooperation policy;  trade
 Date Published: 2003-03-04

 Avis juridique important|32003D01512003/151/EC: Commission Decision of 3 March 2003 amending Decision 92/452/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community as regards Canada and the United States of America (Text with EEA relevance) (notified under document number C(2003) 658) Official Journal L 059 , 04/03/2003 P. 0026 - 0027Commission Decisionof 3 March 2003amending Decision 92/452/EEC establishing lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community as regards Canada and the United States of America(notified under document number C(2003) 658)(Text with EEA relevance)(2003/151/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and importation from third countries of embryos of domestic animals of the bovine species(1), as last amended by Commission Decision 94/113/EC(2), and in particular Article 8 thereof,Whereas:(1) Commission Decision 92/452/EEC(3), as last amended by Decision 2003/12/EC(4), provides that Member States are only to import embryos from third countries where they have been collected, processed and stored by an embryo collection team listed in that Decision. Canada and the United States of America have requested that amendments be made to those lists as regards the entries for those countries.(2) Canada and the United States of America have provided guarantees regarding compliance with the appropriate rules set out in Directive 89/556/EEC and the collection teams concerned have been officially approved for exports to the Community by the veterinary services of those countries.(3) Decision 92/452/EEC should therefore be amended accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 92/452/EEC is amended as follows:1. The row for Canada team No E 728 is replaced by the following:">TABLE>"2. The following row is added concerning United States of America teams:">TABLE>"Article 2This Decision shall apply from 7 March 2003.Article 3This Decision is addressed to the Member States.Done at Brussels, 3 March 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 19.10.1989, p. 1.(2) OJ L 53, 24.2.1994, p. 23.(3) OJ L 250, 29.8.1992, p. 40.(4) OJ L 7, 11.1.2003, p. 84.